Citation Nr: 0918775	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  93-12 910	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran had active service from March to July 1943.

This matter is on appeal from a January 1993 decision from 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  There, the RO determined that new and 
material evidence had not been submitted in order to reopen 
his previously denied claim for entitlement to service 
connection for his psychiatric disorder.    

After the Board also denied the claim in May 1995, the 
Veteran and VA jointly moved in June 1996 to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(Court) to vacate and remand the issue.  The Court 
issued an Order the same month vacating the May 1995 Board 
decision, in part, and remanding the matter for further 
proceedings.  The Board then remanded the case to the RO in 
January 1997.

Thereafter, in March 1999, the Board again denied the 
Veteran's claim, and in September 2000, the Court affirmed 
the Board's decision.  However, in March 2001, the Court 
revoked its affirmation as the claim may have been affected 
by the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA) and remanded the case to the Board for further 
adjudication.

In February 2002, this matter was returned to the Board for 
appellate consideration, and, once again, the Board 
determined that new and material evidence had not been 
received with which to reopen the Veteran's previously denied 
claim for service connection for a psychiatric disorder.  

However, on its own motion, the Board ordered reconsideration 
of this case on the basis that it did not consider a 
potentially relevant private medical record from January 
2001, which addressed the etiology of the Veteran's asserted 
psychiatric disorder.  

In October 2008, in a reconsideration decision, the Board 
reopened the claim and remanded the issue for further 
development and is now ready for disposition.




FINDINGS OF FACT

1.  A psychiatric disorder was not noted upon the Veteran's 
entry into active duty service.

2.  Clear and unmistakable evidence exists to indicate that 
the Veteran's psychiatric disorder existed prior to his entry 
into service and was not aggravated by active duty service.  

3.  The Veteran's current psychiatric disorder not related to 
active duty service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the issues of pre-existing disorder and 
aggravation, the Board notes that a veteran is considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrated that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that a disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003) (detailing 
legislative history relating to presumption of soundness and 
the possibility that the omission of the relevant language 
from 38 C.F.R. § 3.304(b) was unintentional and that 38 
C.F.R. § 3.304(b) should be construed as consistent with the 
VA's pre-February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2008).  VA bears the burden to rebut the 
presumption of aggravation in service.  Laposky v. Brown, 4 
Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  

Additionally, temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of 
the condition" - that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The Veteran entered active duty in March 1943.  Service 
treatment records indicate that in July 1943, he reported to 
a medical clinic complaining of nervous spells with symptoms 
such as shaking hands, upset stomach, nausea and weakness in 
the knees.  He stated that such episodes arose when he 
physically exerted himself, and had occurred "as long as 
[he] can remember."  

Later that same month, the Veteran was diagnosed with 
psychoneurosis that medical evaluators determined had existed 
prior to discharge and had not been aggravated by active duty 
service.  He was subsequently discharged that same month.  

Throughout the entire time since his discharge from active 
duty, now almost 66 years ago, the Veteran has repeatedly 
denied stating to the clinic physician that this disorder 
preexisted service.  His induction physical examination in 
February 1943 does not note a psychiatric disorder upon entry 
into active duty service.  As a consequence, he must be 
presumed sound under 38 U.S.C.A. § 1111. 

In this case, however, the Board has determined that this 
presumption is rebutted by clear and unmistakable evidence in 
the record.  First, the Board concludes that clear and 
unmistakable evidence exists that the disorder existed prior 
to his enlistment in February 1943.  Specifically, his 
service treatment records include a July 1943 opinion by a 
staff physician stating that the Veteran's psychoneurosis 
preexisted active duty service.  The Board finds this 
contemporaneous medical opinion evidence, obtained in 
connection with treatment, clear and unmistakable evidence of 
a pre-existing psychiatric disorder.

In support of the Veteran's assertion that a psychiatric 
disorder did not pre-exist service, the Veteran submitted a 
January 2001 statement from a private physician, who stated 
that the Veteran did not have a preexisting disorder, based 
on the unspecified records the Veteran brought with him at 
that time.  

In an attempt to clarify this question, the Veteran underwent 
a VA examination January 2009.  At the examination, the 
examiner reviewed the claims file, interviewed the Veteran, 
and conducted a physical examination.  However, the examiner 
was unable to provide an opinion as to whether the Veteran's 
psychoneurosis pre-existed active duty service due to his 
advancing age and poor recall.  

The Board may favor the opinion of one competent medical 
expert over another if its statement of reasons and bases is 
adequate to support that decision.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  That is to say, the Board 
decides, in the first instance, which of the competing 
medical opinions or examination reports is more probative of 
the medical question.

In this case, the Board places greater evidentiary weight on 
the opinions of the military physician from 1943.  In this 
case, neither the examiners in 1943, nor the private examiner 
in January 2001 provided bases for their opinions.  However, 
it is clear that the private physician relied only upon the 
Veteran's own documentation and statements about an 
occurrence that happened 66 years before.  Moreover, as the 
VA examiner noted in January 2009, such accounts are 
undoubtedly hampered by the passage of time and the Veteran's 
observed poor recall.

The opinion of the military physician in 1943, on the other 
hand, was provided as the events were taking place.  Unlike 
the Veteran's private physician, the military physician had 
the benefit of directly observing the Veteran's symptoms as 
he exhibited them, and was in the best position to provide an 
opinion on etiology.  Therefore, relying on the conclusions 
of the physician in 1943, the Board concludes that clear and 
unmistakable evidence indicates that the Veteran's 
psychoneurosis preexisted active duty.

Having found that a psychiatric disorder preexisted service, 
the Board concludes that the Veteran's psychoneurosis was not 
permanently aggravated by active duty service.  Here, the 
military physician in 1943 provided an opinion that the 
Veteran's disorder was not aggravated by active duty service.  
Although the Veteran's private physician in January 2001 
stated that his psychoneurosis developed in service, the 
Board relies more heavily on the opinion of the physician in 
1943 for the same reasons as noted above, as it was he who 
was in a better position to evaluate the Veteran as the 
events were happening.  

Although the VA examiner opined in January 2009 that it was 
at least as likely as not that the Veteran's psychiatric 
disability was temporarily exacerbated by active duty 
service, such "temporary flare-up" is not aggravation as 
defined by the regulation.  As noted above, a lasting 
worsening, rather than a temporary flare-up, is what is 
required.  

Since his release from active duty, the Veteran was 
periodically evaluated for his psychoneurosis.  However, this 
clinical evidence indicates that his disorder was 
characterized by flare-ups rather than a permanent worsening.  
For example, in January 1948, he indicated that he has 
nervous spells, and had experienced such spells while in the 
military.  He also admitted to being homesick, which the 
evaluating physician concluded resulted in "one of the many 
instances of a situational neurosis."  In fact, in September 
1948, he was diagnosed with no psychiatric condition at all.

The Veteran was next evaluated for nervousness in July 1950, 
but not again until May 1957, where he complained of 
tiredness and lack of energy.  In April 1975 and June 1977, 
he again complained of nervousness and, in July 1979, he 
stated that he had been treated about 1-2 times per year for 
chronic anxiety.  However, such episodes lasted only about 
two weeks with no residuals.  Moreover, he again complained 
of problems with his nerves in September 1985 but, in 
November 1988, he stated that he was doing well rarely used 
medication to control his nerves.  

Based on the Veteran's treatment history, the Board concludes 
that a chronic worsening of symptoms was not established.  
Although he was evaluated shortly after his release from 
active duty, the evidence indicates that his episodes of 
nervousness were acute and transitory events, rather than a 
chronic condition.  Furthermore, none of the clinical records 
attributed his recurring nervous episodes to active duty 
service.

In addition to the medical opinions discussed above, the 
Board also notes a physician's opinion in July 1980, who 
stated that he could not find any justification for service 
connection, as the Veteran served only five months and never 
left the training post.  Therefore, the Board concludes that 
the weight of the evidence does not establish entitlement to 
service connection for his psychiatric disorder.

Next, the Board has also considered his statements and sworn 
testimony at the RO.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  See Layno, 6 Vet. App. at 470.  
However, psychoneurosis is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

Here, such competent evidence has been provided by the 
medical personnel who have examined and/or treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  The Board 
attaches greater probative weight to the clinical findings 
than to his statements. See Cartright, 2 Vet. App. at 25.  In 
sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
Thus, the Board must first determine whether the error has 
actually resulted in prejudice to the Veteran.  In general, 
the burden of showing that an error is harmful normally falls 
upon the party attacking the agency's determination.  
However, given the non-adversarial nature of VA 
adjudications, the Veteran still retains the benefit of any 
reasonable doubt.  See Shinseki v. Sanders, 556 U.S. ___ 
(2009).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO, as the 
original decision predated the enactment of the statute.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in September 2006 that fully addressed all 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Therefore, he was 
"provided the content-complying notice to which he was 
entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, 
and a supplemental statement of the case was issued in 
December 2007.  Consequently, the Board finds that the duty 
to notify has been satisfied.    

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the Veteran's service treatment 
records, as well as VA and private outpatient treatment 
records.  Next, a specific VA medical opinion pertinent to 
the issue on appeal was obtained in January 2009.  Moreover, 
the Board has reviewed the private statement submitted in 
support of the claim.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


